1


L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE PLAN
THIS L3 TECHNOLOGIES, INC. AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE
PLAN, originally adopted on August 15, 2006 (the “Effective Date”) by L-3
Communications Holdings, Inc. (which subsequently merged with and into the
Company (as defined below) (formerly known as L-3 Communications Corporation)),
as amended and restated through July 25, 2018, has been established to provide
for the payment of severance benefits to Employees (as defined below).
Section 1. Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:
(a)    “Actual Bonus” means any Bonus actually paid or payable to an Eligible
Employee (excluding any reduction in amount resulting from an adverse change to
the assumptions (including the Employee’s Target Bonus) or calculation
methodology for determining the amount of such Bonus made on or after a Change
in Control).
(b)    “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
(c)    “Annual Compensation” means the sum of (x) the greater of the Eligible
Employee’s Base Salary in effect (A) immediately prior to the date of the Change
in Control or (B) immediately prior to the date of termination of the Eligible
Employee (or, if the termination is for Good Reason, immediately prior to the
event set forth in the notice of termination given in accordance with Section 15
of this Plan), and (y) the Eligible Employee’s Average Bonus.
(d)    “Anticipatory Termination” means a termination of an Employee made in
connection with or in anticipation of a Change in Control at the request of, or
upon the initiative of, the acquiror in the Change in Control transaction or
otherwise in connection with or anticipation of the Change in Control.
(e)    “Average Bonus” means the average of all Bonuses paid or payable to an
Eligible Employee in respect of the three Fiscal Years occurring prior to the
Fiscal Year in which the employment of the Eligible Employee is terminated (or,
if the Eligible Employee was not an Employee during each of such Fiscal Years,
such lesser number of Fiscal Years during which the Eligible Employee was an
Employee); provided, that for purposes of this calculation, any Bonus awarded to
the Eligible Employee for a Fiscal Year in which the Employee was employed for
less than the full Fiscal Year shall be annualized; provided, further, that if
the Bonus for the last of the three Fiscal Years utilized in this calculation
(i) (x) has not been paid because the Employee was terminated prior to the
scheduled date for





--------------------------------------------------------------------------------

2


payment of such Bonus and (y) is not determinable by way of a formula or
calculation applied on a basis consistent with past practice or (ii) has been
paid based on an adverse change to the assumptions (including the Employee’s
Target Bonus) or calculation methodology for determining the amount of such
Bonus made on or after a Change in Control, then the Bonus for such year shall
be disregarded and the calculation shall be made on the basis of the average of
the other Fiscal Years; provided, further, that if the Employee was not an
Employee (1) prior to the last of the three Fiscal Years utilized in this
calculation and the Bonus for such last Fiscal Year is disregarded by operation
of the immediately preceding proviso or (2) prior to the Fiscal Year in which
the employment of the Eligible Employee is terminated, then the term “Average
Bonus” shall mean the Eligible Employee’s Target Bonus. Notwithstanding the
foregoing, if such Eligible Employee received a Qualified Promotion at any time
since the commencement of the first Fiscal Year taken into account for purposes
of the calculation of Average Bonus provided for under the immediately preceding
sentence, then for purposes of this Plan, the term “Average Bonus” shall mean
the greater of (A) the calculation of Average Bonus provided for under the
immediately preceding sentence and (B) the Eligible Employee’s Target Bonus.
(f)    “Base Salary” means an Employee’s annual rate of base salary in effect on
the date in question, determined on a “gross wages” basis (i.e. prior to
reduction for any employee-elected salary reduction contributions made to an
Employer-sponsored non-qualified deferred compensation plan or an
Employer-sponsored plan pursuant to Section 401(k) or 125 of the Code), and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.
(g)    “Board” means the board of directors of the Company.
(h)    “Bonus Fraction” means, with respect to any Eligible Employee, a
fraction, the numerator of which shall equal the number of days the Eligible
Employee was employed by the Eligible Employee’s Employer in the Fiscal Year in
which the Eligible Employer’s termination occurs and the denominator of which
shall equal 365.
(i)    “Bonus” means the amount payable to an Employee under the Employer’s
applicable annual cash incentive bonus plan with respect to a Fiscal Year.
(j)    “Cause” means an Employee’s:
(1)    intentional failure to perform reasonably assigned duties;
(2)    dishonesty or willful misconduct in the performance of duties;
(3)    engaging in a transaction in connection with the performance of duties to
the Company or its Affiliates which transaction is adverse to the interests of
the Company and is engaged in for personal profit or;





--------------------------------------------------------------------------------

3


(4)     willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses).
For purposes of this definition, an act, or failure to act, on Employee’s part
shall be deemed “willful” if done, or omitted to be done, by Employee in bad
faith and without reasonable belief that Employee’s action or omission was in
the best interest of the Company.


(k)    “Change in Control” means:
(1)    the acquisition by any person or group (including a group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the
Company or any of its subsidiaries, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of a majority of the combined
voting power of the Company’s then outstanding voting securities, other than by
any employee benefit plan maintained by the Company;
(2)    the sale of all or substantially all the assets of the Company and its
subsidiaries taken as a whole; or
(3)    the election, including the filling of vacancies, during any period of 24
months or less, of 50% or more of the members of the Board, without the approval
of Continuing Directors, as constituted at the beginning of such period.
For purposes of this definition, “Continuing Directors” shall mean, with respect
to any date, any director of the Company who either (i) is a member of the Board
on such date, or (ii) is subsequently nominated for election to the Board by a
majority of the Board which is comprised of directors who were, at the time of
such nomination, Continuing Directors.
(l)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
(m)    “Code” means the Internal Revenue Code of 1986, as amended.
(n)    “Committee” means the committee designated pursuant to Section 6 to
administer this Plan.
(o)    “Company” means L3 Technologies, Inc., a Delaware corporation and, after
a Change in Control, any successor or successors thereto.
(p)    “Director” means (a) any Director of the Company and (b) any other
Employee who participates in the Executive Benefits Plan of the Company at the
benefit level provided to Directors of the Company generally. For the avoidance
of doubt, the phrase “Director of the Company” as used in clause (a) of this
definition refers to an Employee serving with a title of Director, and not to a
member of the Board.





--------------------------------------------------------------------------------

4


(q)    “Disability” means an Employee, as a result of incapacity due to physical
or mental illness, becomes eligible for benefits under the long-term disability
plan or policy of the Company or a subsidiary in which the Employee is eligible
to participate.
(r)    “Elected Officer” means a person who is elected or appointed as an
officer of the Company pursuant to any resolution adopted by Board on or after
the date of the most recent annual election of officers and prior to the date of
the Change in Control (which election or appointment is not revoked prior to
such date).
(s)    “Eligible Employee” means an Employee whose employment with Employee’s
Employer (i) is terminated by the Employer for any reason other than Cause,
Disability or death (A) as an Anticipatory Termination, but only (x) if an
anticipated Change in Control actually occurs during the period in which this
Plan is effective and (y) to the extent such Change in Control also constitutes
a change in ownership or effective control, or in the ownership of a substantial
portion of the assets, within the meaning of Section 409A(a)(2)(A)(v) of the
Code or (B) during the two-year period beginning on the effective date of a
Change in Control, or (ii) terminates during the two-year period beginning on
the effective date of a Change in Control on account of such Employee’s
resignation for Good Reason within six months from the date the Employee first
becomes actually aware of the existence of Good Reason.
(t)    “Employee” means (1) any Elected Officer of the Company and (2) any other
employee of the Company or any of its wholly-owned subsidiaries, whose payroll
expenses are primarily allocated and recorded as a corporate expense of L3
Technologies, Inc. or any successor entity (and not as an expense of a group,
division or subsidiary thereof) for financial reporting purposes, as applied
immediately prior to the date of a Change in Control.
(u)    “Employer” means, with respect to any Employee, the legal entity that
employed such Employee prior to any termination of employment contemplated
hereunder.
(v)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(w)    “Executive” means a person qualifying as any of following immediately
prior to the date of a Change in Control: (i) the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer and the General Counsel of
the Company, (ii) any Executive Vice President, Senior Vice President or Group
President of the Company and (iii) any Vice President or Director of the Company
(as such positions are defined in this Section 1). For the avoidance of doubt,
the term “Executive” shall not include any Employee who holds a title of Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, General
Counsel, Executive Vice President, Senior Vice President, Vice President or
Director solely with respect to a Company group, division or subsidiary and not
with respect to the Company generally.
(x)    “Fiscal Year” means any given fiscal year of the Company.





--------------------------------------------------------------------------------

5


(y)    “Good Reason” means any of the following actions on or after a Change in
Control, without Employee’s express prior written approval, other than due to
Employee’s Disability or death:
(1)    (A) any reduction in Base Salary or annual or long-term incentive
opportunity (including Target Bonus, if applicable) or (B) any adverse change to
the calculation methodology for determining Bonuses or long-term incentives
which is reasonably likely to have an adverse impact on the amounts the Eligible
Employee has the potential to earn under such programs (which for the avoidance
of doubt shall not be deemed to have occurred if an acquiror fails to continue
or provide any equity-based incentive plan);
(2)    any failure by acquiror to continue to provide employee benefits that are
substantially similar in the aggregate to those afforded to the Employee
immediately prior to the Change in Control; for this purpose employee benefits
shall mean pension and retirement, fringe and welfare benefits;
(3)    any material adverse change in Employee's duties or responsibilities;
(4)    any relocation of Employee’s principal place of business of 50 miles or
more, provided that such relocation also increases Employee’s commute by at
least 25 miles; or
(5)    any failure to pay Employee’s Base Salary and other amounts earned by
Employee within ten (10) days after the date such compensation is due;
(6)    the failure of any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company in connection with any Change in
Control, by agreement in writing in form and substance reasonably satisfactory
to Employee, expressly, absolutely and unconditionally to assume and agree to
perform all obligations under this Plan.
(z)    “Plan” means the L3 TECHNOLOGIES, INC. AMENDED AND RESTATED CHANGE IN
CONTROL SEVERANCE PLAN, as in effect from time to time.
(aa)    “Plan Year” means the calendar year.
(bb)    “Qualified Promotion” means, with respect to any Eligible Employee, a
promotion with respect to such Eligible Employee’s title that is accompanied by
a related increase in such Employee’s Base Salary or target Bonus as a
percentage of Base Salary. For the avoidance of doubt, the initial hiring of an
Eligible Employee shall not constitute a Qualified Promotion.





--------------------------------------------------------------------------------

6


(cc)    “Release” means a release to be signed by an Eligible Employee in such
form as the Company shall reasonably determine, which shall, to the extent
permitted by law, waive all claims and actions against the Employers and such
other related parties and entities as the Company reasonably chooses to include
in the release except for claims and actions for benefits provided under (or
contemplated by) the terms of this Plan (which Release is not revoked by the
Eligible Employee).
(dd)    “Severance Multiple” means, with respect to any Eligible Employee, the
highest of the following multiples applicable to such person:
(1)    the multiple of three (3), for (i) the Chief Executive Officer of the
Company or (ii) the Chief Operating Officer, the Chief Financial Officer, the
General Counsel or any Executive Vice President of the Company, provided, that
this clause (ii) shall apply only if the Eligible Employee held one or more of
such positions prior to March 14, 2017;
(2)    the multiple of two and one-half (2.5), for (i) each Senior Vice
President, Group President or Segment President of the Company or (ii) the Chief
Operating Officer, the Chief Financial Officer, the General Counsel or any
Executive Vice President of the Company, provided, that this clause (ii) shall
apply only if the Eligible Employee did not hold any of such positions prior to
March 14, 2017;
(3)    the multiple of two (2), for each Vice President of the Company who is
also an Elected Officer;
(4)    the multiple of one and one-half (1.5), for each Vice President of the
Company who is not also an Elected Officer; and
(5)    the multiple of one (1), for each Director of the Company.
(ee)    “Target Bonus” means the greater of (1) an Employee’s target Bonus in
effect immediately prior to the date of the Change in Control or (2) an
Employee’s target Bonus in effect immediately prior to the date on which the
Eligible Employee is terminated (or, if the termination is for Good Reason,
immediately prior to the event set forth in the notice of termination given in
accordance with Section 15).
(ff)    “Vice President” means (a) any Vice President of the Company and (b) any
other Employee who participates in the Executive Benefits Plan of the Company at
the benefit level provided to Vice Presidents of the Company generally.





--------------------------------------------------------------------------------

7


Section 2.     Severance Benefits. Each Eligible Employee who executes a Release
in the manner prescribed by the Company within 45 days following such Eligible
Employee’s date of termination and additionally, for each Eligible Employee who
is also an Elected Officer, who agrees at such time to be subject to the
restrictive covenants set forth on Exhibit A shall be entitled to the following:
(a)    Severance Pay.
(1)        Each such Eligible Employee who is an Executive shall be entitled to
receive severance pay from his or her Employer in a lump sum amount equal to the
sum of:
(i)    the Eligible Employee’s Severance Multiple, multiplied by the Eligible
Employee’s Annual Compensation; and
(ii)    the Average Bonus (or, if determinable on the date of termination (i.e.,
by way of a formula or calculation applied on a basis consistent with past
practice), the Actual Bonus for the year of termination), multiplied by the
Bonus Fraction.
(2)        Each such Eligible Employee who is not an Executive shall be entitled
to receive severance pay from his or her Employer in a lump sum amount equal to
the sum of:
(i)    the Average Bonus (or, if determinable on the date of termination (i.e.,
by way of a formula or calculation applied on a basis consistent with past
practice), the Actual Bonus for the year of termination), multiplied by the
Bonus Fraction; plus
(ii)    four (4) weeks of the Eligible Employee’s Annual Compensation; plus
(iii)    two (2) or three (3) weeks (as determined by the Chief Executive
Officer of the Company on or prior to the date of the Change in Control) of the
Eligible Employee’s Annual Compensation for each completed year of service by
the Eligible Employee with the Company, its Affiliates and any of their
respective predecessor entities; provided, however, that the sum of the amounts
determined under clauses (ii) and (iii) above shall be limited to the amount of
the Eligible Employee’s Annual Compensation (i.e., 52 weeks of the Eligible
Employee’s Annual Compensation).
(b)    Medical, Dental and Life Insurance Benefit Continuation.
(1)        For each Eligible Employee who is an Executive, for a period of years
(or fractions thereof) equal to the Severance Multiple following the Eligible





--------------------------------------------------------------------------------

8


Employee’s termination of employment (the “Executive Welfare Continuation
Period”), the Eligible Employee and such Eligible Employee’s spouse and
dependents (each as defined under the applicable program) shall receive the
following benefits: (x) medical and dental insurance coverages at the same
benefit levels as provided to the Eligible Employee immediately prior to the
Change in Control, for which the Company will (A) reimburse the Eligible
Employee during the first 18 months of the Executive Welfare Continuation Period
or, if shorter, the period of actual COBRA continuation coverage received by the
Eligible Employee during the Executive Welfare Continuation Period, for the
total amount of the monthly COBRA medical and dental insurance premiums payable
by the Eligible Employee for such continued benefits in excess of the cost the
Eligible Employee paid for such coverage (on a monthly premium basis)
immediately prior to such termination of employment and (B) provide such
coverage for any remaining portion of the Executive Welfare Continuation Period
at the same cost to the Eligible Employee as is generally provided to similarly
situated active employees of the Company (or, if it is not possible, or is
cost-prohibitive for the Company to provide such coverage for such remaining
portion, the Company will pay the Eligible Employee a cash lump sum payment
equal to the premiums the Company would have paid if the Eligible Employee had
remained an active employer), provided, however, that if, during the Executive
Welfare Continuation Period, the Eligible Employee becomes employed by a new
employer, continuing medical and dental coverage from the Company will become
secondary to any coverage afforded by the new employer in which the Eligible
Employee becomes enrolled); and (y) life insurance coverage at the same benefit
level as provided to the Eligible Employee immediately prior to the Change in
Control and at the same cost to the Eligible Employee as is generally provided
to similarly situated active employees of the Company (or if such coverage is no
longer provided by the Company, then at the Employee’s cost immediately prior to
the Change in Control).
(2)        For each Eligible Employee who is not an Executive, for a period not
to exceed the number of weeks of Annual Compensation payable to the Eligible
Employee pursuant to Section 2(a)(2) above, (the “Employee Welfare Continuation
Period”), the Eligible Employee and such Eligible Employee’s spouse and
dependents (each as defined under the applicable program) shall receive the
following benefits: (x) medical and dental insurance coverages at the same
benefit levels as provided to the Eligible Employee immediately prior to the
Change in Control, for which the Company will reimburse the Eligible Employee
during the first 52 weeks of the Employee Welfare Continuation Period or, if
shorter, the period of actual COBRA continuation coverage received by the
Eligible Employee during the Employee Welfare Continuation Period, for the total
amount of the monthly COBRA medical and dental insurance premiums payable by the
Eligible Employee for such continued benefits in excess of the cost the Eligible
Employee paid for such coverage (on a monthly premium basis) immediately prior
to such termination of employment, provided, however, that if, during the
Employee Welfare Continuation Period, the Eligible Employee becomes employed by
a new employer, continuing





--------------------------------------------------------------------------------

9


medical and dental coverage from the Company will become secondary to any
coverage afforded by the new employer in which the Eligible Employee becomes
enrolled); and (y) life insurance coverage at the same benefit level as provided
to the Eligible Employee immediately prior to the Change in Control and at the
same cost to the Eligible Employee as is generally provided to similarly
situated active employees of the Company (or if such coverage is no longer
provided by the Company, then at the Employee’s cost immediately prior to the
Change in Control).
(c)    Outplacement. Such Eligible Employee shall receive reasonable
outplacement services to be provided by a provider selected by such Eligible
Employee, the cost of which shall be borne by the Company.
(d)    Accrued Benefits. Such Eligible Employee shall be entitled to receive any
unpaid Base Salary through the date of such Eligible Employee’s termination, any
Bonus earned but unpaid as of the date of such Eligible Employee’s termination
for any previously completed Fiscal Year (which, if not determinable by way of a
formula or calculation applied on a basis consistent with past practice, shall
be an amount equal to the Eligible Employee’s Average Bonus), and all
compensation previously deferred by such Eligible Employee but not yet paid as
well as all accrued interest thereon. In addition, such Eligible Employee shall
be entitled to prompt reimbursement of any unreimbursed expenses properly
incurred by such Eligible Employee in accordance with Company policies prior to
the date of such Eligible Employee’s termination. Such Eligible Employee shall
also be able to receive and enjoy such other benefits, if any, to which such
Eligible Employee may be entitled pursuant to the terms and conditions of (1)
the employee compensation, incentive, equity, benefit or fringe benefit plans,
policies or programs of the Company, other than any Company severance policy and
as provided in Section 12(a) of this Plan, and (2) the indemnification and D&O
insurance plans, policies or programs of the Company.
Section 3.     Form and Time of Payment. The cash severance pay benefits payable
to an Eligible Employee under Section 2 above shall be paid to such Eligible
Employee in a single lump sum less applicable withholdings under Section 4 of
this Plan within 75 days after the Eligible Employee’s date of termination,
except with respect to any additional bonus amount payable after such time
period to the extent required pursuant to Section 2(d) above and except as
provided pursuant to Section 5 of this Plan; provided, however, that the Company
shall not be required to pay or continue to pay the cash severance pay benefits
in the event such Eligible Employee does not sign a Release or such Eligible
Employee revokes the Release during the time to revoke, if any.
Section 4.     Tax Withholding and Section 409A. Each Employer shall withhold
from any amount payable to an Eligible Employee pursuant to this Plan, and shall
remit to the appropriate governmental authority, any income, employment or other
tax the Employer is required by applicable law to so withhold from and remit on
behalf of such Eligible Employee. Notwithstanding any other provision of this
Plan or certain compensation and benefit plans of the Employer, any payments or
benefits due under this Plan or such Employer compensation and





--------------------------------------------------------------------------------

10


benefit plans upon or in connection with a termination of an Eligible Employee’s
employment shall be paid, and this Plan shall be interpreted, in a manner that
shall ensure that any such payments or benefits shall not be subject to any tax
or interest under Section 409A of the Code (including, for the avoidance of
doubt, by requiring that the payment of any severance due under Section 2 of
this Plan to an Employee who is a “specified employee” within the meaning of the
Section 409A of the Code be deferred until the date that is six months following
such termination of the Employee’s employment, to the extent such delay is
required to comply with Section 409A of the Code). Each payment made under this
Plan shall be designated as a “separate payment” within the meaning of Section
409A of the Code. To the extent any reimbursements or in-kind benefits due to an
Employee under this Plan constitute “deferred compensation” under Section 409A
of the Code, any such reimbursements or in-kind benefits shall be paid to such
Employee in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Notwithstanding the foregoing, neither the Company nor any of its employees or
representatives shall have any liability to any Eligible Employee to the extent
that any payment or benefit hereunder is determined to be subject to any tax or
interest under Section 409A of the Code.
Section 5.     Limitation of Certain Payments.
(a)    In the event the Company determines, based upon the advice of the
independent public accountants for the Company, that part or all of the
consideration, compensation or benefits to be paid to an Employee under this
Plan constitute “parachute payments” under Section 280G(b)(2) of the Code, as
amended, then, if the aggregate present value of such parachute payments,
singularly or together with the aggregate present value of any consideration,
compensation or benefits to be paid to Employee under any other plan,
arrangement or agreement which constitute “parachute payments” (collectively,
the “Parachute Amount”) exceeds 2.99 times the Employee’s “base amount,” as
defined in Section 280G(b)(3) of the Code (the “Employee Base Amount”), the
amounts constituting “parachute payments” which would otherwise be payable to or
for the benefit of Employee shall be reduced to the extent necessary so that the
Parachute Amount is equal to 2.99 times the Employee Base Amount (the “Reduced
Amount”); provided that such amounts shall not be so reduced if the Company
determines, based upon the advice of an independent nationally recognized public
accounting firm (which may, but need not be the independent public accountants
of the Company), that without such reduction Employee would be entitled to
receive and retain, on a net after-tax basis (including, without limitation, any
excise taxes payable under Section 4999 of the Code), an amount which is greater
than the amount, on a net after tax basis, that the Employee would be entitled
to retain upon his receipt of the Reduced Amount.
(b)    If the determination made pursuant to clause (a) of this Section 5
results in a reduction of the payments that would otherwise be paid to Employee
except for the application of clause (a) of this Section 5, the cash severance
pay benefits payable under Section 2(a) shall be reduced. Within ten days
following Employer’s notice to the Employee of its determination of the
reduction in payments, the Company shall pay to or distribute to or for the
benefit of Employee such amounts as are then due to Employee





--------------------------------------------------------------------------------

11


under this Plan and shall promptly pay to or distribute to or for the benefit of
Employee in the future such amounts as become due to Employee pursuant to this
Plan.
(c)    As a result of potential uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Employer which should not have been made under
clause (a) of this Section 5 (“Overpayment”) or that additional payments which
are not made by the Employer pursuant to clause (a) of this Section 5 should
have been made (“Underpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, any such
Overpayment shall be repaid by Employee to the Employer together with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the Code.
In the event that there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises under this Plan, any such Underpayment shall be promptly paid by the
Employer to or for the benefit of Employee, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.
Section 6.     Plan Administration. This Plan shall be administered by the
Compensation Committee of the Board or, following a Change in Control, such
other successor body as is designated by the acquiror in the Change in Control
transaction (the “Committee”). Subject to the provisions of Section 7 of this
Plan, the Committee shall have discretionary and final authority to interpret
and implement the provisions of this Plan and to determine eligibility for
benefits under the Plan. The Committee shall perform all of the duties and
exercise all of the powers and discretion that the Committee deems necessary or
appropriate for the proper administration of this Plan. The Committee may adopt
such rules and regulations for the administration of this Plan as are consistent
with the terms hereof, and shall keep adequate records of its proceedings and
acts. The Committee may employ such agents, accountants and legal counsel (who
may be agents, accountants and legal counsel for an Employer) as may be
appropriate for the administration of the Plan. All reasonable administration
expenses incurred by the Committee in connection with the administration of the
Plan shall be paid by the Employer.
Section 7.     Dispute Resolution. Any dispute hereunder or with regard to any
document or agreement referred to herein shall be resolved by arbitration before
the American Arbitration Association in New York City, New York. The
determination of the arbitrator shall be final and binding on the parties hereto
and may be entered in any court of competent jurisdiction.
Section 8.     Applicable Law. This Plan shall be governed and construed in
accordance with applicable federal law; provided, however, that wherever such
law does not otherwise preempt state law, the laws of the State of New York
shall govern.





--------------------------------------------------------------------------------

12


Section 9.     Legal Fees. All reasonable legal fees and expenses incurred by an
Eligible Employee in connection with any non-frivolous claim made pursuant to
this Plan shall be borne by the Company.
Section 10.     Plan Amendment and Termination. Prior to the occurrence of a
Change in Control, each of the Board and the Committee shall have the right and
power at any time, and from time to time, subject to ninety (90) days advance
written notice to all Employees, to amend or terminate this Plan, in whole or in
part; provided, that no such amendment or termination shall be effective if made
in connection with or in anticipation of a Change in Control at the request of,
or upon the initiative of, the acquiror in the Change in Control transaction or
otherwise in connection with or anticipation of the Change in Control. After the
occurrence of a Change in Control and during the two-year period beginning on
the effective date of the Change in Control, this Plan may not be amended or
terminated without the consent of a majority of the Employees who are employed
by an Employer at the time of the proposed amendment or termination or who are
Eligible Employees receiving severance benefits pursuant to Section 2 of this
Plan at such time. Any action to amend or terminate this Plan on or after the
date on which a Change in Control occurs, without the foregoing consent, shall
not be effective prior to the end of the two-year period beginning on the
effective date of the Change in Control.
Section 11.     Nature of Plan and Rights. This Plan is an unfunded employee
welfare benefit plan and no provision of this Plan shall be deemed or construed
to create a trust fund of any kind or to grant a property interest of any kind
to any Employee or former Employee. Any payment which becomes due under this
Plan to an Eligible Employee shall be made by his or her Employer out of its
general assets, and the right of any Eligible Employee to receive a payment
hereunder from his or her Employer shall be no greater than the right of any
unsecured general creditor of such Employer.
Section 12.     Entire Agreement; Offset; No Interference.
(a)    This Plan constitutes the entire agreement between the parties and,
except as expressly provided herein, supersedes the provisions of all other
prior agreements expressly concerning the payment of severance benefits upon a
termination of employment in connection with or following a Change in Control;
provided, that in no event shall payments or benefits provided pursuant to any
other severance agreement or policy entitle Employee to a duplication of
payments and benefits pursuant to this Plan and, in the event of an Anticipatory
Termination, any amount payable hereunder shall be offset and reduced by the
amount of any termination payments or benefits previously provided to Employee
under any other severance arrangement with the Company.
(b)    Except as expressly provided herein, this Plan shall not interfere in any
way with the right of the Company to reduce Employee’s compensation or other
benefits or terminate Employee’s employment, with or without Cause. Any rights
that Employee shall have in that regard shall be as set forth in any applicable
employment agreement between Employee and the Company.





--------------------------------------------------------------------------------

13


Section 13.     Anticipatory Changes. Notwithstanding any provision in this
Agreement to the contrary, no Employee shall suffer any reduction in the level
of protections or benefits that would otherwise be enjoyed by the Employee
hereunder as a result of any adverse change (including without limitation any
such change in Base Salary; Target Bonus; assumptions or calculation methodology
used for determining Actual Bonus; insurance coverages; or rank or status as an
Elected Officer, Executive or Employee), made in connection with or in
anticipation of a Change in Control at the request of, or upon the initiative
of, the acquiror in the Change in Control transaction or otherwise in connection
with or anticipation of the Change in Control (each, an “Anticipatory Change”).
In the event of any such Anticipatory Change, the provisions of this Agreement
shall be applied, and any amounts under this Agreement shall be calculated, as
if such Anticipatory Change had not occurred.
Section 14.     Spendthrift Provision. No right or interest of an Eligible
Employee under this Plan may be assigned, transferred or alienated, in whole or
in part, either directly or by operation of law, and no such right or interest
shall be liable for or subject to any debt, obligation or liability of such
Eligible Employee.
Section 15.     Notice. Notice of termination for Cause or for Good Reason shall
be given in accordance with this Section, and shall indicate the specific
termination provision under the Plan relied upon, the relevant facts and
circumstances and the effective date of termination. For the purpose of this
Plan, any notice and all other communication provided for in this Plan shall be
in writing and shall be deemed to have been duly given when received at the
respective addresses set forth below, or to such other address as the Company or
the Eligible Employee may have furnished to the other in writing in accordance
herewith.
If to the Company:
L3 Technologies, Inc.
600 Third Avenue
New York, New York 10016
If to Employee:
To the most recent address of Employee set forth in the personnel records of the
Company.
Section 16.     Effectiveness. This Plan shall be effective as of the Effective
Date and shall remain in effect until terminated pursuant to Section 10 of this
Plan.









--------------------------------------------------------------------------------


A-1


Exhibit A
CONFIDENTIALITY AND NON-COMPETITION RESTRICTIVE COVENANTS


I.    While employed by the Company, and at any time thereafter, no Eligible
Employee shall, without the prior written consent of the Company, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity any Confidential Information pertaining to the business of the
Company or any of its affiliates, except when required to do so by applicable
law, by a court, by any governmental agency, or by any administrative body or
legislative body (including a committee thereof); provided, however, that the
Eligible Employee shall give reasonable notice under the circumstances to the
Company that he or she has been notified that he or she will be required to so
disclose as soon as possible after receipt of such notice in order to permit the
Company to take whatever action it reasonably deems necessary to prevent such
disclosure and the Eligible Employee shall cooperate with the Company to the
extent that it reasonably requests him or her to do so. For purposes of this
paragraph I, "Confidential Information" shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company, its
subsidiaries, its affiliates or customers, that, in any case, is not otherwise
available to the public (other than by the Eligible Employee’s breach of the
terms hereof).
II.    In consideration of the Company’s obligations under the Plan to which
this Exhibit A is attached, each Eligible Employee agrees that for a period of
twelve (12) months after termination of employment with his or her Employer,
without the prior written consent of the Board, (A) he or she will not, directly
or indirectly, either as principal, manager, agent, consultant, officer,
stockholder, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in, any (i) entity which
is in Competition with the business of the Company or its subsidiaries or (ii)
Competitive Activity and (B) he or she shall not, on his or her own behalf or on
behalf of any person, firm or company, directly or indirectly, solicit or offer
employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation. For purposes of this paragraph II: (a) an entity shall be
deemed to be in “Competition” with the Company or its subsidiaries if it is
principally involved in the purchase, sale or other dealing in any property or
the rendering of any service purchased, sold, dealt in or rendered by the
Company or its subsidiaries as a part of the business of the Company or its
subsidiaries within the same geographic area in which the Company effects such
sales or dealings or renders such services at the Relevant Date; and (b)
“Competitive Activity” shall mean any business into which the Company or any of
its subsidiaries has taken substantial steps to engage, as of the Relevant Date,
which would be deemed to be in Competition with the business of the Company or
its subsidiaries if such steps had been completed prior to the Relevant Date;
and (c) the term “Relevant Date” shall mean the effective date of termination of
Employee’s employment with his or her Employer.
III.    Notwithstanding anything contained in this Exhibit A, nothing herein
shall (i) prohibit any Eligible Employee from serving as an officer, employee or
independent consultant of any





--------------------------------------------------------------------------------

A-2


business unit or subsidiary which would not otherwise be in Competition with the
Company or its subsidiaries or a Competitive Activity, but which business unit
is a part of, or which subsidiary is controlled by, or under common control
with, an entity that would be in competition with the Company or its
subsidiaries, so long as the Eligible Employee does not engage in any activity
which is in Competition with any business of the Company or its subsidiaries or
is otherwise a Competitive Activity or (ii) be construed so as to preclude the
Eligible Employee from investing in any publicly or privately held company,
provided the Eligible Employee’s beneficial ownership of any class of such
company’s securities does not exceed 5% of the outstanding securities of such
class.
IV.    In the event the Company determines that an Eligible Employee has
breached the covenants contained in this Exhibit A, the Company may, in addition
to pursuing any other remedies it may have in law or in equity, cease making any
payments otherwise required by this Plan and/or obtain an injunction against the
Eligible Employee from any court having jurisdiction over the matter restraining
any further violation of this Exhibit A by the Eligible Employee. Further, if in
the opinion of any court of competent jurisdiction any of the restraints
identified herein is not reasonable in any respect, such court shall have the
right, power and authority to excise or modify such provision or provisions of
this covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.





